Citation Nr: 1001475	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for onychomycosis.

4. Entitlement to service connection for a bilateral shoulder 
disability.

5.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1971 with subsequent unverified service with the 
Marine Corps Reserves.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which, in 
pertinent part, found that new and material evidence had not 
been submitted to reopen the claim for entitlement to service 
connection for PTSD and denied entitlement to service 
connection for hepatitis C.  Jurisdiction over the claims 
folder is currently held by the RO in Baltimore, Maryland.

In October 2009, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Board's 
Central Office in Washington, D.C.  A transcript of the 
hearing is of record.

The Veteran also submitted evidence pertinent to the claims 
on appeal at his October 2009 hearing.  This evidence was 
accompanied by a waiver of RO and VAMC consideration.  Thus, 
the Board will consider the claims on the merits. See 38 
C.F.R. § 20.1304 (2009).

With respect to the Veteran's claim to reopen service 
connection for PTSD, the Board notes that The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, in a claim for service 
connection for PTSD, the Board typically adjudicates all 
diagnosed psychiatric disorders even if they are not 
specifically claimed by the Veteran.  However, this case is 
concerned with the reopening of a previously denied claim for 
PTSD and not an original claim for service connection.  
Accordingly, the Board will only consider whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD.  The Veteran is free to file a 
claim for service connection for his other diagnosed 
psychiatric disorders including major depressive disorder.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
initially denied in an April 2001 final rating decision. 

2.  The evidence received since the April 2001 rating 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

3.  Hepatitis C has not been shown to be etiologically 
related to any injury, illness or disease incurred during his 
active duty service.

4.  During his October 2009 hearing before the Board, the 
Veteran withdrew his appeal with respect to the issues of 
entitlement to service connection for onychomycosis, a 
bilateral shoulder disability, and varicose veins.  




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.

3.  The criteria for withdrawal of an appeal by the appellant 
have been met concerning the issues of entitlement to service 
connection for onychomycosis, a bilateral shoulder 
disability, and varicose veins.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his appeal 
concerning the issues of entitlement to service connection 
for onychomycosis, a bilateral shoulder disability, and 
varicose veins on the record at the October 2009 hearing 
before the Board.  Hence, there remain no allegations  of 
errors of fact or law for appellate consideration as to these 
three issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these three issues 
and it is dismissed.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran's claim for entitlement to service connection for 
PTSD was initially denied in an April 2001 rating decision.  
The Veteran initiated an appeal with respect to the denial of 
his claim, but the appeal was not perfected and the April 
2001 rating decision became final.  38 U.S.C.A. § 7105(b)(c); 
38 C.F.R. § 20.1103; Godfrey v. Brown, 7 Vet. App. 398, 405 
(1995)

The April 2001 rating decision contains the information that 
the Veteran's claim for service connection for PTSD was 
denied as the evidence reviewed did not establish that a 
stressful experience occurred; there was no evidence showing 
the Veteran engaged in combat or was assigned to a combat 
unit.  The RO concluded that satisfactory evidence of a 
stressor had not been established.  

At the time of the April 2001 rating decision, the record 
contained a PTSD questionnaire, received in September 2000, 
detailing the Veteran's claimed stressors, including 
involvement in combat in Vietnam at Hill 34 and Hill 66 
during the summer of 1970.  The Veteran also stated that he 
saw three members of the Army of the Republic of Vietnam 
(ARVN) killed in combat and witnessed the non-combat wounding 
of a Corporal Wolf, also in the summer of 1970.  

The evidence added to the record since the April 2001 denial 
of the claim consists of VA outpatient treatment records, the 
Veteran's testimony during the October 2009 Central Office 
hearing, and information from the internet concerning the 
Vietnam Service Medical.  The additional VA treatment records 
show that the Veteran has continued to obtain treatment for 
PTSD; however, as the record at the time of the April 2001 
decision included reports of VA examinations conducted in 
January 1999 and January 2001 that contained diagnoses of 
PTSD, these records are not material because they do not 
address a previously unestablished fact. 

With respect to the Veteran's October 2009 testimony and 
other lay contentions, they are essentially cumulative and 
duplicative of the stressor statements already of record at 
the time of the April 2001 rating decision.  The Veteran 
testified that his main stressors were witnessing the deaths 
of three ARVN soldiers and the non-combat wounding of 
Corporal Wolf during the summer of 1970.  The Veteran also 
testified that he was generally exposed to combat during 
patrols and perimeter checks.  These same stressors were 
identified by the Veteran in his September 2000 PTSD 
questionnaire, and he has not provided any further 
information regarding the time or location of these events.  
Therefore, his October 2009 testimony is duplicative and does 
not raise a reasonable possibility of substantiating the 
claim. 

Finally, the Veteran recently submitted an article from the 
internet regarding the Vietnam Service Medal.  His DD-214, of 
record at the time of the April 2001 rating decision, 
indicates that he received the Vietnam Service Medal with one 
bronze star.  The additional information pertaining to the 
medal includes the criteria for award of the medal.  As the 
medal may be awarded to all members of the Armed Forces of 
the United States serving in Vietnam and contiguous waters or 
airspace, or in Thailand, Laos, or Cambodia or the airspace 
thereover in direct support of operations in Vietnam after 
July 3, 1965 through March 28, 1973, who met the required 
criteria, the additional information does not establish the 
Veteran's participation in combat, and therefore does not 
raise a reasonable possibility of substantiating the claim.

As new and material evidence has not been received, reopening 
of the Veteran's claim for entitlement to service connection 
for PTSD must be denied.  

Service Connection Hepatitis C

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Veteran contends that service connection is warranted for 
hepatitis C as it was incurred during active duty service.  
The Veteran testified in October 2009 that he was exposed to 
hepatitis C when he received shots during boot camp and the 
same needles were used for many different soldiers. 

The earliest medical evidence concerning hepatitis C is 
contained in December 2004 records of the Veteran's 
admittance to a homeless program at the Martinsburg VA 
Medical Center (VAMC).  Although the available service 
treatment records do not document that the Veteran was 
inoculated during service, he is competent to report that he 
received shots and that new needles were not provided for 
each serviceman.  Therefore, the Board finds that the first 
two elements necessary for service connection-a current 
disability and in-service injury-are demonstrated.  

With respect to the third element of service connection, a 
causal nexus between the current disability and in-service 
injury, the Veteran has not reported a continuity of 
symptoms.  In fact, during his October 2009 hearing, the 
Veteran testified that he did not have any symptoms of liver 
disease following his separation from active duty.  The 
Veteran also testified to a prior history of various liver 
disease risk factors such as intranasal drug use and high 
risk sexual practices.  

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disability and his active 
duty service.  None of the Veteran's VA health care providers 
have linked his hepatitis C to service, and he has never 
reported a link between his hepatitis C and service for 
clinical purposes.  

The Board has considered the statements and testimony of the 
Veteran linking his hepatitis C to service, but the Court has 
consistently held that service connection may not be 
predicated on lay assertions of medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation for his Hepatitis C.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value as to the matter of medical diagnoses 
and causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation). 

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was more than 30 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
Veteran's hepatitis C is related to his active duty service 
and the Veteran has reported a history of drugs and sexual 
behavior associated with hepatitis C risk factors.  The Board 
therefore concludes that the evidence is against a nexus 
between the Veteran's claimed disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2005 
letters.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claims 
in a May 2006 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The March 2005 VCAA letter provided the Veteran with notice 
of the criteria necessary for reopening a previously denied 
claim.  In addition, he was informed of the reason for his 
prior denial of service connection in the RO's April 2001 
rating decision.  VA has therefore substantially fulfilled 
its specific duties to notify with regard the Veteran's claim 
to reopen.  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including available service treatment records and VA 
treatment records.  The Board acknowledges that the Veteran's 
service records are incomplete; the record only contains the 
July 1969 enlistment examination report and a few personnel 
records.  The National Personnel Records Center (NPRC) 
responded in February 2000 that no additional service 
personnel records were available, and in June 1990 that the 
Veteran's service treatment records were sent to the VA RO in 
Washington, DC, in 1973 and were not returned.  Therefore, 
the Board finds that all available service records have been 
associated with the claims folder and further attempts to 
obtain additional service records would be fruitless. 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

As the claim for service connection for PTSD is being denied 
on the basis that no new and material evidence has been 
received to reopen a previously denied claim, VA has no duty 
in this instance to afford the Veteran a VA examination 
addressing that disability.  38 C.F.R. § 3.159(c)(4)(iii).

While the Veteran has not been afforded a VA examination or 
medical opinion in response to his claim for service 
connection for hepatitis C, the Board has determined that no 
such examination or opinion is required.  The record is 
entirely negative for competent medical evidence that the 
Veteran's hepatitis C may be associated with active service.  
In addition, while the Veteran testified in October 2009 that 
he believed his hepatitis C was incurred as a result of shots 
received during boot camp, the record is negative for 
evidence of hepatitis C until December 2004, more than 30 
years after the Veteran's separation from service, and there 
is evidence the Veteran participated in behavior associated 
with hepatitis C risk factors such as drug use and 
unprotected sexual activity.  As there is no competent 
evidence of an association between service and the Veteran's 
hepatitis C, a VA examination or medical opinion is not 
required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence having not been received, reopening 
of the claim of service connection for PTSD is denied. 

Entitlement to service connection for hepatitis C is denied. 

The appeal is dismissed as to the issues of entitlement to 
service connection for onychomycosis, a bilateral shoulder 
disability, and varicose veins.


____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


